DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the thin film magnetic sheets", as well as “an insulating layer or insulating layers” in lines 3 & 5.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, Examiner will be reading claim 1 in the following way --A magnetic field shielding sheet comprising: 
at least one thin film magnetic sheet; 
an insulating layer 
an adhesive layer formed the at least one thin film magnetic sheet[[s]] to laminate and bond the at least one thin film magnetic sheet[[s]], wherein the at least one thin film magnetic sheet is flake-treated to be divided into a plurality of magnetic substance fragments.--.
Claim 9 recites the limitation "the plurality of laminated thin film magnetic sheets" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will be reading claim 9 in the following way -- The magnetic field shielding sheet according to claim 1, further comprising a protective member and an adhesive member respectively attached to the upper surface and the lower surface of the at least one thin film magnetic sheet[[s]], wherein the adhesive member comprises: a first adhesive layer attached to a lower surface of the laminated thin film sheet magnetic sheet; and a release film for protecting the first adhesive layer until the magnetic field shielding sheet is attached to an adherend.—.
Claim 11 recites the limitation "the adjacent thin film magnetic sheets", as well as “an insulating layer or insulating layers” in lines 8-10.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, Examiner will be reading claim 11 in the following way -- An antenna module for wireless power reception comprising: an antenna for receiving wireless power; and a magnetic field shielding sheet disposed on one side of the antenna to improve antenna characteristics for wireless power reception and focusing magnetic flux toward the antenna, wherein the magnetic field shielding sheet comprises: at least one thin film magnetic sheet; an insulating layer formed on one side the at least one thin film magnetic sheet[[s]] to laminate and bond the at least one thin film magnetic sheet[[s]], wherein the at least one thin film magnetic sheet is flake-treated to be divided into a plurality of magnetic substance fragments.--.
Claim 12 recites the limitation "the thin film magnetic sheets", as well as “an insulating layer or insulating layers” in lines 5-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Examiner will be reading claim 12 in the following way -- A method of manufacturing a magnetic field shielding sheet, the method comprising: a first step for manufacturing a thin film magnetic sheet in a roll form; a second step for performing in-line heat treatment for the roll-shaped thin film 30 JLE0235US / 21FP-2503/USmagnetic sheet by using a heat treatment furnace and an insulator coating device which are sequentially arranged, and forming an insulating layer is formed; and a fourth step for flake-treating the magnetic sheet laminate to divide the thin film magnetic sheet into a plurality of magnetic substance fragments, wherein the second to fourth steps are performed by a roll-to-roll process using a roll-shaped thin film magnetic sheet.--. 
Claim 13 recites the limitation "the thin film magnetic sheets", as well as “the insulating layers” in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will be reading claim 13 in the following way -- The method of manufacturing a magnetic field shielding sheet according to claim 12, wherein, when forming a magnetic sheet laminate by laminating, in multiple layers, the thin film magnetic sheet[[s]] on which the insulating layer is formed, forming an adhesive layer between the insulating layer[[s]] of the thin film magnetic sheet[[s]] to laminate and bond the thin film magnetic sheet[[s]]--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (WO 2014/137151A1).
Jang discloses:
In regard to claim 1:
A magnetic field shielding sheet (Fig. 2 Item 10a) comprising: 
at least one thin film magnetic sheet (Fig. 2 Item 2); 
an insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) 
an adhesive layer (Fig. 2 Items one of 4, 12, or 33) formed the at least one thin film magnetic sheet (Fig. 2 Item 2) [[s]] to laminate and bond the at least one thin film magnetic sheet[[s]] (Fig. 2 Items 2 and one of 4, 12, or 33 i.e. all used in this way Item 4 specifically is used to bond with a battery cover or the rear cover of the electronic device as shown in Fig. 18), wherein the at least one thin film magnetic sheet is flake-treated to be divided into a plurality of magnetic substance fragments (Fig. 2 Item 2 & Page 6 of attached document fourth line i.e. flake treatment).

In regard to claim 2:
The magnetic field shielding sheet according to claim 1, wherein the insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) partially penetrates or completely penetrates separation spaces between at least some fragments of the adjacent magnetic substance fragments (Fig. 2 & 7 Item 1 i.e. 11 or Item 3 i.e. 31 or 32 & Page 8 of attached document fourth paragraph i.e. a part of 31 penetrates sheet 2).  

In regard to claim 3:
The magnetic field shielding sheet according to claim 1, wherein the magnetic field shielding sheet (Fig. 2 Item 10a) is manufactured in a strip shape and provided in a roll shape wound around a roll shaft (Figs 2, 3, 7 & 12 Items S11-S16, 400 and 500).  

In regard to claim 4:
The magnetic field shielding sheet according to claim 1, wherein the thickness of the thin film magnetic sheet is 15 to 35 /um (Fig. 2 Item 2 & Page 7 Paragraph 5 i.e. “thin magnetic sheet 2 used for the shielding sheet 10 may have a thickness of, for example, 15 to 35 μm”).  



In regard to claim 5:
 	The magnetic field shielding sheet according to claim 1, wherein the thin film magnetic sheet is a thin film magnetic substance made of an amorphous alloy or a nanograin alloy (Fig. 2 Item 2 & Page 6 Paragraph 2 i.e. “The thin magnetic sheet 2 may be, for example, a thin ribbon made of an amorphous alloy or a nanocrystalline alloy”).  

In regard to claim 6:
The magnetic field shielding sheet according to claim 1, wherein the adhesive layer is made of an acrylic adhesive (Fig. 2 Items one of 12, or 33 & Page 7 i.e. “As the first to third adhesive layers 12, 31, and 33, for example, an acrylic adhesive may be used”) and has a thickness of 5 μm or less (Fig. 2 Items 1 and or one of 12, or 33 & Page 7 i.e. the protective film 1 can use the thing of 1-100 micrometers (explanation: part 12 is only a portion of 1 and therefore can meet the limitation of 5 μm or less, further the Figure shows Item 33 also as a much thinner item than 1)).  

In regard to claim 7:
The magnetic field shielding sheet according to claim 1, wherein the thickness of the insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) is 5 μm or less (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32& Page 7 i.e. the protective film 1 can use the thing of 1-100 micrometers (explanation: If Item 1 can meet the limitations of 5 μm or less, it would stand to reason that because the Figure shows Items 31 or 32 as a much thinner item than 1 thereby they would also meet this limitation)).  

In regard to claim 9:
 The magnetic field shielding sheet according to claim 1 (Fig. 2 Item 10a), further comprising a protective member (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) and an adhesive member (Fig. 2 Items one of 4, 12, or 33) respectively attached to the upper surface and the lower surface of the at least one thin film magnetic sheet[[s]] (Fig. 2 Item 2 i.e. both sides shown), wherein the adhesive member comprises: a first adhesive layer attached to a lower surface of the laminated thin film sheet magnetic sheet (Fig. 2 Items one of 4, 12, or 33); and a release film for protecting the first adhesive layer until the magnetic field shielding sheet is attached to an adherend (Fig. 2 Items one of 4, 12, or 33 & Page 7 i.e. four has a release film to attach sheet 10 to a battery cover or rear of electronic device) 

In regard to claim 10:
The magnetic field shielding sheet (Fig. 2 Item 10a) according to claim 1, wherein the magnetic field shielding sheet (Fig. 2 Item 10a) is used by being combined with an antenna module (Figs. 2, 17 & 18 Items 6, 10 and 10a and page 7) for wireless power transmission(Figs. 2, 17 & 18 Items 6, 10 and 10a and page 7 i.e. NFC), and comprises a plurality of thin film magnetic sheets when the wireless power transmission device includes a permanent magnet (Figs. 2, 3, 6, 17 & 18 Items 20, and 21-26  & Page 8 i.e. when permanent magnet is used).  

In regard to claim 11:
An antenna module (Figs. 2, 17 & 18 Items 6, 10 and 10a and page 7) for wireless power reception (Figs. 2, 17 & 18 Items 6, 10 and 10a and page 7) comprising: an antenna (Figs. 2, 17 & 18 Item 6) for receiving wireless power(Figs. 2, 17 & 18 Item 6 and page 7); and a magnetic field shielding sheet (Figs. 2, 17 & 18 Items 6, 10 and 10a)  disposed on one side of the antenna to improve antenna characteristics for wireless power reception (Figs. 2, 17 & 18 Item 6 and page 7); and focusing magnetic flux toward the antenna (Figs. 2, 17 & 18 Item 6), wherein the magnetic field shielding sheet comprises: at least one thin film magnetic sheet (Fig. 2 Item 2); an insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32)the at least one thin film magnetic sheet (Fig. 2 Item 2) [[s]] to laminate and bond the at least one thin film magnetic sheet[[s]] (Fig. 2 Items 2 and one of 4, 12, or 33 i.e. all used in this way Item 4 specifically is used to bond with a battery cover or the rear cover of the electronic device as shown in Fig. 18), wherein the at least one thin film magnetic sheet is flake-treated to be divided into a plurality of magnetic substance fragments (Fig. 2 Item 2 & Page 6 of attached document fourth line i.e. flake treatment).

In regard to claim 12:
A method of manufacturing a magnetic field shielding sheet (Fig. 2 Item 10a), the method comprising: a first step for manufacturing a thin film magnetic sheet in a roll form (Figs. 7, 8, 9 and 11 Item S11, and 400) ; a second step for performing in-line heat treatment for the roll-shaped thin film 30 JLE0235US / 21FP-2503/USmagnetic sheet by using a heat treatment furnace and an insulator coating device which are sequentially arranged (Figs. 7, 8, 9 and 11 Item S13, S14 and 400), and forming an insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) is formed; and a fourth step for flake-treating the magnetic sheet laminate to divide the thin film magnetic sheet into a plurality of magnetic substance fragments (Fig. 2 Item 2 & Page 6 of attached document fourth line i.e. flake treatment), wherein the second to fourth steps are performed by a roll-to-roll process using a roll-shaped thin film magnetic sheet (Figs. 7, 8, 9 and 11 Item S13, S14 and 400 i.e. roll to roll method as translated in US patent APP US 2015/0123604).
In regard to claim 13:
The method of manufacturing a magnetic field shielding sheet according to claim 12, wherein, when forming a magnetic sheet laminate by laminating, in multiple layers (Figs 2 & 3 Items 10 a and 10 B), the thin film magnetic sheet[[s]] (Fig. 2 Item 2) on which the insulating layer is formed (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 32 (i.e. both sides of Item 2)), forming an adhesive layer between the insulating layer[[s]] (Fig. 2 Items one of 4, 12, or 33) of the thin film magnetic sheet[[s]] (Fig. 2 Item 2) to laminate and bond the thin film magnetic sheet[[s]] (Fig. 2 Items 2 and one of 4, 12, or 33 i.e. all used in this way Item 4 specifically is used to bond with a battery cover or the rear cover of the electronic device as shown in Fig. 18).

In regard to claim 14:
 The method of manufacturing a magnetic field shielding sheet according to claim 12, further comprising, after performing the third step, a step for laminating a temporary protection member on one side of the magnetic sheet laminate (Fig. 2 Items one of 4, 12, or 33 & Page 7 i.e. four has a release film to attach sheet 10 to a battery cover or rear of electronic device).  

In regard to claim 16:
The method of manufacturing a magnetic field shielding sheet according to claim 12, further comprising a laminating step for flattening and reducing the thickness of the flake- treated magnetic sheet laminate after flake treatment for the magnetic sheet laminate (Figs 2, 3, 7 & 12 Items 12, 31 400 and 500).  



In regard to claim 17:
 The method of manufacturing a magnetic field shielding sheet according to claim 12, further comprising a sealing step for sealing both sides of the magnetic sheet laminate after 31 JLE0235US / 21FP-2503/USforming the magnetic sheet laminate by laminating the thin film magnetic sheets in multiple layers (Figs 2, 3, 7 & 12 Items 12, 31 400 and 500 i.e. sealed by 12 and 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO2014/137151A1) in view of Kihara et al. (US 2014/0048309).

In regard to claim 8:
Jang discloses the magnetic field shielding sheet of claim 7, wherein the insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) includes an 29 JLE0235US / 21FP-2503/USinsulating layer forming composition containing a synthetic polymer compound (Fig. 2 Item 1 i.e. 11 & Page 7 Lines 5-7 i.e. “Pet…”).  
However, Jang is vague in its disclosure of wherein the insulating layer (Fig. 2 Item 1 i.e. 11 or Item 3 i.e. 31 or 32) includes an 29 JLE0235US / 21FP-2503/USinsulating layer forming composition containing a natural polymer compound.  
Kihara teaches that it is known in the art that a protective layer can be formed by both synthetic polymer compounds or their equivalent natural polymer compounds (Fig. 1 Item 3 and Par. [0090]).  Therefore, because these two were art recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found it obvious to use either natural or synthetic or both compounds when manufacturing.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (WO2014/137151A1).

In regard to claim 15:
Jang discloses the method of manufacturing a magnetic field shielding sheet according to claim 12, further comprising, after performing the third step or the fourth step, a step for laminating a temporary protection member and an adhesive layer on one side of the magnetic sheet laminate (Fig. 2 Items one of 4, 12, or 33 & Page 7 i.e. four has a release film to attach sheet 10 to a battery cover or rear of electronic device).  
However, Jang is vague in its disclosure of laminating a temporary protection member on both sides of the magnetic sheet laminate.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have produced a second temporary protection member since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See Attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MW
9/17/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836